Exhibit 10.2

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) by and between Hawkeye
LLC, Willbros United States Holdings, Inc. and Willbros Group, Inc.
(collectively the “Company”) and Michael Giarratano (“Executive”) is effective
on the eighth day following the timely execution by Executive as specified below
(the “Effective Date”).

PURPOSE

Company has informed Executive that his services are no longer required. In
recognition of Executive’s past service and in order to achieve a final and
amicable resolution of the employment relationship in all its aspects, the
parties agree as follows:

ARTICLE ONE

OBLIGATIONS AND COVENANTS OF COMPANY

1. Termination of Employment: Executive’s employment with Company will terminate
effective August 25, 2012 (the “Termination Date”). Executive has previously
resigned his position as an officer, director, trustee and member of Company and
any subsidiary or affiliate of Company. Executive will receive his regular base
salary through the Termination Date.

2. Benefits under Employment Agreement and Award Agreements: Executive entered
into an Employment Agreement effective October 31, 2006 with InfrastruX Group,
Inc. and Hawkeye LLC, which was amended effective December 31,
2008, November 15, 2009, and April 26, 2010 (collectively the “Employment
Agreement”), which provides certain benefits to Executive in the event of
Company’s termination of Executive’s employment during the term of the
Employment Agreement without cause. In addition, Executive entered into various
award agreements with respect to the granting of restricted stock and restricted
stock

 

1



--------------------------------------------------------------------------------

units to Executive (the “Award Agreements”). It is the intent of the parties
that Executive receives the full benefits to which he is entitled pursuant to
the Employment Agreement and the Award Agreements as a result of the involuntary
termination of his employment without cause. Executive acknowledges that the
Employment Agreement contains provisions that survive the termination of the
Employment Agreement and that this Agreement does not alter or waive any of such
provisions. Neither this Agreement nor the release contained herein shall waive
Executive’s right to any vested benefit under a Willbros plan in which he is a
qualified participant, including but not limited to any benefits under a pension
or retirement plan.

3. Outplacement Allowance: In consideration of the release and covenants by
Executive contained herein, and in addition to the benefits provided pursuant to
the Employment Agreement and Award Agreements, to which Executive is entitled
irrespective of whether this Agreement is executed, Company will provide
Executive with an Outplacement Allowance consisting of the following and subject
to the following conditions:

a) Outplacement Allowance: Reimbursement to the entity that provides
outplacement services to the Executive for the actual costs of reasonable
outplacement expenses directly related to the termination of employment
hereunder, which expenses (i) are incurred and the invoice received by Willbros
no later than December 31, 2013; (ii) are no greater than a maximum amount of
Ten Thousand Dollars ($10,000) in the aggregate; and (iii) have been approved by
Willbros in advance of such expenditures. Such reimbursements shall be paid on a
timely basis following submission of properly completed substantiation of such
expenses with the last payment being made no later than March 15, 2014.

 

2



--------------------------------------------------------------------------------

b) Timely Execution and Return of this Agreement: In order to receive the
Outplacement Allowance, Executive must sign and return this Agreement to Company
after the Termination Date and before the fiftieth (50th) day following his
receipt of this Agreement and must not avail himself of the revocation
provisions herein.

ARTICLE TWO

OBLIGATIONS AND COVENANTS OF EXECUTIVE

1. Waiver of Reinstatement and Future Employment: Executive forever waives and
relinquishes any right or claim to reinstatement to active employment with
Company and each of their respective affiliates, subsidiaries, divisions, and
successors. Executive further acknowledges that Company has no obligation to
rehire or return him to active duty at any time in the future.

2. Statements Relating to Company: Executive agrees that he will not, in any
way, at any time in the future, communicate, orally or in writing, to other
parties, any negative, derogatory, misleading, defamatory, harmful, malicious,
damaging or inflammatory information, or make such remarks or statements, about
Company and their respective affiliates, subsidiaries, divisions, and
successors, and their respective operations, directors, officers, managers and
employees (collectively the “Protected Parties”). For purposes of this
provision, prohibited communications shall include, but not be limited to,
statements reasonably calculated to dissuade any customer or potential customer
from doing business with the Protected Parties, statements denigrating the
business judgment or acumen of the management and employees of the Protected
Parties, and statements raising doubts concerning the financial condition and
professional abilities of the Protected Parties. Nothing contained

 

3



--------------------------------------------------------------------------------

herein shall prohibit Executive from providing truthful information in response
to an investigatory inquiry by a governmental agency or in response to a
properly issued subpoena. Executive understands and agrees that this provision
is not a mere recital or merely incidental to this Agreement but is fundamental
to the inducement for Company to execute this Agreement.

3. Release: Except for the obligations specifically set forth in this Agreement,
the Employment Agreement, and the Award Agreements, Executive fully and forever
relieves, releases, and discharges Company, its predecessors, successors,
subsidiaries, operating units, affiliates, divisions, and the agents,
representatives, officers, directors, shareholders, employees and attorneys of
each of the foregoing, from all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs, expenses, damages, actions, and
causes of action, whether in law or in equity, whether known or unknown,
suspected or unsuspected, arising from Executive’s employment with and
termination from Company, including but not limited to any and all claims
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et
seq., as amended by the Civil Rights Act of 1991, which prohibits discrimination
in employment based on race, color, national origin, religion or sex; the Civil
Rights Act of 1866, 42 U.S.C. §1981, 1983 and 1985, which prohibits violations
of civil rights; the Equal Pay Act of 1963, 29 U.S.C. §206(d)(1), which
prohibits unequal pay based upon gender; the Age Discrimination in Employment
Act of 1967, as amended, and as further amended by the Older Workers Benefit
Protection Act, 29 U.S.C. §621, et seq., which prohibits age discrimination in
employment; the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. §1001, et seq., which protects certain employee benefits; the Americans
with Disabilities Act of 1990, as amended, 42 U.S.C. §12101, et seq., which
prohibits

 

4



--------------------------------------------------------------------------------

discrimination against the disabled; the Family and Medical Leave Act of 1993,
29 U.S.C. §2601, et seq., which provides medical and family leave; and all other
federal, state or local laws or regulations prohibiting employment
discrimination. This release also includes, but is not limited to, a release by
Executive of any claims for breach of contract, mental pain, suffering and
anguish, emotional upset, impairment of economic opportunities, unlawful
interference with employment rights, defamation, intentional or negligent
infliction of emotional distress, fraud, wrongful termination, wrongful
discharge in violation of public policy, breach of any express or implied
covenant of good faith and fair dealing, that Company has dealt with Executive
unfairly or in bad faith, and all other common law contract and tort claims.
Executive is releasing all claims, known and unknown related to his employment
and termination of employment with Company which exist at the time of the
execution of this Agreement. Executive is not waiving any rights or claims that
may arise after this Agreement is signed by Executive nor is Executive waiving
any rights to indemnification or to coverage under the Directors and Officers
Liability Insurance for any claims arising from his performance of duties while
employed by Company.

4. Return of Property: Executive will return to Company upon termination of
employment, any and all property in his possession belonging to Company, its
parent and their respective subsidiaries, operating units, affiliates and
divisions, including without limitation, computers, cell phones, other
communication devices, office equipment, files, reports, manuals and keys.

 

5



--------------------------------------------------------------------------------

ARTICLE THREE

REPRESENTATIONS, WARRANTIES AND COVENANTS OF PARTIES

The parties represent, warrant, acknowledge, covenant and agree as follows:

1. By signing this Agreement, Executive acknowledges that he has been advised by
Company to discuss this Agreement with an attorney before signing this
Agreement.

2. Executive acknowledges that he received this Agreement on July 25, 2012 and
has been extended a period in excess of twenty-one (21) days within which to
consider its provisions.

3. For a period of seven (7) days following Executive’s execution of the
Agreement, Executive may revoke this Agreement by notifying Company, in writing,
of his desire to do so. After the seven (7) day period has elapsed, this
Agreement shall become effective and enforceable.

4. Executive acknowledges and agrees that the Outplacement Allowance constitutes
full satisfaction of any and all claims arising from Executive’s employment with
and termination from Company, including but not limited to, any and all claims
for unpaid wages, bonuses or other compensation and constitutes consideration to
which Executive is not otherwise entitled under any Company plan, program or
prior agreement, including the Employment Agreement and Award Agreements.

ARTICLE FOUR

GENERAL PROVISIONS

1. No Admission of Liability: This Agreement and compliance with this Agreement
shall not be construed as an admission by Company of any liability whatsoever,
or as an admission by Company of any violation of the rights of Executive or any
other person, or any violation of any order, law, statute, duty or contract.
Employee acknowledges that he is not aware of any violation by Company of his
rights or the rights of any other person, or any violation by Company of any
order, law, statute, duty or contract.

 

6



--------------------------------------------------------------------------------

2. Severability: In the event that any provision of this Agreement should be
held to be void, voidable, or unenforceable, the remaining portions hereof shall
remain in full force and effect.

3. Governing Law: This Agreement will be interpreted and enforced in accordance
with the laws of the State of Texas, excluding any conflicts of law or other
provision that would require reference to the laws of another jurisdiction, and
the parties hereby agree to submit all disputes not amicably resolved to the
exclusive jurisdiction of the federal and state courts located in Harris County,
Texas.

4. Entirety and Integration: Upon the execution hereof by all the parties, this
Agreement shall constitute a single, integrated contract expressing the entire
agreement of the parties relative to the subject matter hereof and supersedes
all prior negotiations, understandings and/or agreements, if any, of the parties
related to Executive’s employment and/or termination of employment by Company,
with the exception of the Award Agreements and certain provisions of the
Employment Agreement that survive the termination of the Employment Agreement
and the employment of the Executive. No covenants, agreements, representations,
or warranties of any kind whatsoever have been made by any party hereto, except
as specifically set forth in this Agreement.

5. Authorization: Each person signing this Agreement as a party or on behalf of
a party represents that he or she is duly authorized to sign this Agreement on
such party’s behalf, and is executing this Agreement voluntarily, knowingly, and
without any duress or coercion.

 

Dated:  

September 7, 2012

   

/s/ Michael Giarratano

      Michael Giarratano

 

7



--------------------------------------------------------------------------------

      HAWKEYE LLC Dated:  

September 7, 2012

    By:  

/s/ Lori Pinder

      Its:  

Secretary

 

8